UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2028


KALEAB GEBREWOLDE, a/k/a Kaleab Grewolde,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 18, 2010               Decided:   November 4, 2010


Before TRAXLER, Chief Judge,         GREGORY,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Petition granted and remanded by unpublished per curiam opinion.


James   Feroli,   IMMIGRANT    AND   REFUGEE    APPELLATE   CENTER,
Alexandria, Virginia, for Petitioner.        Tony West, Assistant
Attorney General, Civil Division, Terri J. Scadron, Assistant
Director, Office of Immigration Litigation, Wendy Benner-León,
Trial   Attorney,  Office   of    Immigration   Litigation,   Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kaleab   Gebrewolde,    a     native        and   citizen      of     Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing    his      appeal    from    the       immigration

judge’s   order   finding   he   was       not   credible     and    denying    his

applications for asylum, withholding of removal, and withholding

of removal under the Convention Against Torture (“CAT”).                        The

Court grants the petition for review and remands to the Board

for reconsideration of Gebrewolde’s claims in light of Kourouma

v. Holder, 588 F.3d 234 (4th Cir. 2009).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                             PETITION GRANTED AND REMANDED




                                       2